—In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Feinberg, J.), dated September 1, 1994, as granted the plaintiffs’ motion pursuant to CPLR 4404 (a) to set aside the jury verdict on the ground that the damages awarded to the plaintiffs were inadequate and ordered a new trial on damages.
Ordered that the appeal from the order is dismissed as academic in light of our determination in Ventriglio v Active Airport Serv. (234 AD2d 451 [decided herewith]), without costs or disbursements. Bracken, J. P., Pizzuto, Santucci and Florio, JJ., concur.